DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  In claim 11, “based the pulse” should read “based on the pulse”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “selectively adjust the pulse width modulated signal based on a difference in the pulse width modulated signal and the speed of the steering column.” It appears that the claim is reciting a determination of a difference between the pwm signal and the speed, given the single “difference”. However, it is unclear what this limitation means because the pwm signal cannot be compared to a speed value in this manner.
Claim 18 recites “selectively adjust the output signal based on a difference in the output signal and the speed of the steering column.” It appears that the claim is reciting a determination of a difference between the output signal and the speed, given the single “difference”. However, it is unclear what this limitation means because the output signal cannot be compared to a speed value in this manner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-12, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vitalis et al (WO2021/008950A1).
Regarding claims 1, 8, 14, and 15, Vitalis teaches an apparatus and corresponding method for controlling an electric machine (Figures 1-4; pages 1-5 of translation), the apparatus comprising: a processor and a memory (of control unit 10) that includes instructions that, when executed by the processor, cause the processor to: in response to receiving a command signal (174): determine a position of a steering column (via position sensors and by evaluating the manipulated variable [voltage]); determine a desired direction of the steering column based on the command signal (in or out for longitudinal position control; or up or down for height position control); determine a voltage corresponding to motion of the steering column from the position and desired direction ("manipulated variable 166, for example a motor voltage"); apply and modify a pulse width modulated signal to the electric machine based on the position of the steering column, the desired direction of the steering column, and the voltage; and selectively adjust the pulse width modulated signal based on a change in the voltage in order to control the speed of the electric machine (pages 3-5 of translation; Figures 1-4).
Regarding claims 2, 9, and 16, Vitalis discloses the invention of claims 1, 8, and 14 as discussed above, and teaches that the instructions further cause the processor to selectively adjust the pulse width modulated signal based on a change in the position of the steering column (discussed throughout pages 3-5).
Regarding claims 3, 10, and 17, Vitalis discloses the invention of claims 2, 9, and 16 as discussed above, and teaches that the instructions further cause the processor to selectively adjust the pulse width modulated signal in a proportional and non-linear relationship to change in the position of the steering column (discussed throughout pages 3-5).
Regarding claims 5 and 12, Vitalis discloses the invention of claims 1 and 8 as discussed above, and teaches that the voltage is a digital high voltage of the pulse width modulated signal (pages 4-5).
Regarding claims 6, 13, and 19, Vitalis discloses the invention of claims 1, 8, and 14 as discussed above, but does not teach a specific type of motor. 
Regarding claim 7, Vitalis discloses the invention of claim 1 as discussed above, and teaches that the apparatus includes a bell-crank operatively coupled to the electric machine (Figures 1-2 [see lever 62]; third paragraph of page 4).
Regarding claim 11, Vitalis discloses the invention of claim 8 as discussed above, and teaches determining the speed of the steering column and selectively adjusting the pulse width modulated signal based on the pulse width modulated signal and the speed of the steering column (discussed throughout pages 3-5).

Claim(s) 1-3, 5, 8-12, and 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schwing (WO2020/254586A1).
Regarding claims 1, 8, 14, and 15, Schwing teaches an apparatus and corresponding method for controlling an electric machine (motor 2)(Figures 1-2; pages 1-3 of translation), the apparatus comprising: a processor and a memory (of "control unit" described throughout the Specification for controlling the electric motor) that includes instructions that, when executed by the processor, cause the processor to: in response to receiving a command signal (from the driver interface for controlling the steering column/wheel position): determine a position of a steering column (necessary for the goal of controlling the adjustment speed to be constant); determine a desired direction of the steering column based on the command signa (up or down); determine a voltage corresponding to motion of the steering column from the position and desired direction (based on the map created in the initialization phase); apply a pulse width modulated signal to the electric machine based on the position of the steering column, the desired direction of the steering column, and the voltage; and selectively adjust the pulse width modulated signal based on a change in the voltage in order to control the speed of the electric machine (See page 3 of translation, from the paragraph beginning with "The electric motor 2 is controlled by means of a control unit (ECU)").
Regarding claims 2, 9, and 16, Schwing discloses the invention of claims 1, 8, and 14 as discussed above, and teaches that the instructions further cause the processor to selectively adjust the pulse width modulated signal based on a change in the position of the steering column (as described in the second half of page 3 of the translation).
Regarding claims 3, 10, and 17, Schwing discloses the invention of claims 2, 9, and 16 as discussed above, and teaches that the instructions further cause the processor to selectively adjust the pulse width modulated signal in a proportional and non-linear relationship to change in the position of the steering column (as described in page 3 of the translation).
Regarding claims 5 and 12, Schwing discloses the invention of claims 1 and 8 as discussed above, and teaches that the voltage is a digital high voltage of the pulse width modulated signal (page 3; Figure 3).
Regarding claim 11, Schwing discloses the invention of claim 8 as discussed above, and teaches determining the speed of the steering column and selectively adjusting the pulse width modulated signal based on the pulse width modulated signal and the speed of the steering column (page 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 13, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitalis et al (WO2021/008950A1) in view of official notice.
Regarding claims 6, 13, and 19, Vitalis discloses the invention of claims 1, 8, and 14 as discussed above, but does not teach a specific type of motor.
The examiner takes Official Notice that it is old and well known in the vehicle steering art for the steering column adjustment motor to be a permanent magnet direct current motor, in order to provide reliable, comfortable, and precise adjustment of the steering column position. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Vitalis such that the steering column adjustment motor is a permanent magnet direct current motor, since it is old and well known in the vehicle steering art.
Regarding claim 20, the modified apparatus of Vitalis discloses the invention of claim 19 as discussed above, and teaches that the voltage is a digital high voltage of the pulse width modulated signal (pages 4-5).

Claims 6, 13, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwing (WO2020/254586A1) in view of official notice.
Regarding claims 6, 13, and 19, Schwing discloses the invention of claims 1, 8, and 14 as discussed above, but does not teach a specific type of motor.
The examiner takes Official Notice that it is old and well known in the vehicle steering art for the steering column adjustment motor to be a permanent magnet direct current motor, in order to provide reliable, comfortable, and precise adjustment of the steering column position. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Schwing such that the steering column adjustment motor is a permanent magnet direct current motor, since it is old and well known in the vehicle steering art.
Regarding claim 20, the modified apparatus of Schwing discloses the invention of claim 19 as discussed above, and Schwing teaches that the voltage is a digital high voltage of the pulse width modulated signal (page 3; Figure 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747